Citation Nr: 0004074	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1967.

By rating decision of July 1986, the RO denied the veteran's 
claims for service connection for PTSD and for residuals of a 
head injury.  The veteran did not thereafter initiate an 
appeal and the decision became final.  A subsequent rating 
decision in December 1989 found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD.

The present appeal first came before the Board on appeal from 
a March 1993 rating decision in which the RO found that new 
and material evidence had not been submitted to reopen claim 
for service connection for PTSD and for residuals of a head 
injury.  The veteran appealed and was afforded a hearing at 
the RO before the undersigned member of the Board in May 
1996.  By decision of October 1996, the Board found that new 
and material evidence had not been submitted to reopen the 
veteran's claims for entitlement to service connection for 
PTSD and residuals of a head injury.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).

This matter now comes before the Board pursuant to a March 
1999 order of the Court vacating and remanding that part of 
the October 1996 Board decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD, based on a change in the law 
concerning new and material evidence.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999).  (That part of the October 1996 Board decision which 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for residuals of a 
head injury was affirmed.)





REMAND

38 U.S.C.A. § 5108 (West 1991) allows for a reopening of a 
previously denied claim, but only on the presentation of new 
and material evidence.  "New and material" evidence is that 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted above.

Subsequent to Hodge, the Court held that the decision of the 
Federal Circuit in Hodge, supra, now requires a three-step 
process for reopening claims.  Elkins v. West, 12 Vet. App. 
209 (1999).  Under the new Elkins test, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well-grounded, the VA may then proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 



reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

A review of the record in the present case reveals that, in 
the December 1989 RO rating decision and the subsequent 
October 1996 Board decision, the now-invalidated Colvin test 
was used when addressing the veteran's claim to reopen.  
Specifically, it was held that evidence associated with the 
claims folder since the last final decision failed to include 
cognizable evidence showing that the veteran had PTSD due to 
in-service stressors and that, therefore, the evidence did 
"not raise a reasonable possibility of a change in the prior 
adverse decision."  (Emphasis added.)

The Court has held that, when the Board proposes to address 
in its decision a question that has not been adequately 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC and/or SSOC 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Inasmuch as the decision regarding whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for PTSD was based on the standard which 
was struck down in Hodge, supra, a remand is warranted to 
allow the RO to apply the standards set forth therein, prior 
to consideration of the issue on appeal by the Board.

The Board notes that the veteran has submitted a large amount 
of evidence since the last final rating decision in December 
1989.  On remand, the RO is advised that all evidence 
submitted since December 1989, to include lay statements, 
medical records and hearing testimony, must be considered 
based on whether it meets the requirements of new and 
material evidence based on 38 C.F.R. § 3.156 and Hodge, 


supra.  In this regard, evidence submitted for purposes of 
reopening a claim is presumed credible; there is no 
consideration on the merits prior to the reopening of the 
claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The case is REMANDED to the RO for the following action:

1.  The RO should review the record and 
re-adjudicate the issue of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to PTSD.  
In so doing, the RO should consider and 
apply only the provisions of 38 C.F.R. 
§ 3.156(a) and the holding of the United 
States Court of Appeals for the Federal 
Circuit in Hodge.   If it is determined 
that the veteran has not submitted new 
and material evidence to reopen his claim 
for service connection for PTSD, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for appellate 
action.

2.  If the RO determines that the veteran 
has submitted new and material evidence 
to reopen a claim for service connection 
for PTSD, the RO should consider whether 
the veteran has presented a well-grounded 
claim for service connection for PTSD.  
See Elkins, supra.

3.  In the event the claim for 
service connection for PTSD is found 
to be well-grounded, the RO should 
undertake any necessary development, 
consistent with the duty to assist 
the veteran and the holding of the 
Court in Cohen v. Brown, 10 Vet. App. 
128 (1997).

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for PTSD on the merits.  The 
adjudication of the issue on the merits 
should include a credibility 
determination based on the evidence of 
record.

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with a 
supplemental statement of the case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


